     Case 3:21-cv-01262-BAS-KSC Document 7 Filed 07/26/21 PageID.22 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
      DEBBIE BAIZE,                                         Case No. 21-cv-01262-BAS-KSC
11
                                             Plaintiff,     ORDER DENYING WITH
12                                                          PREJUDICE PLAINTIFF’S
             v.                                             AMENDED IFP APPLICATION
13
      UNITED STATES DISTRICT COURT,
14    SOUTHERN DISTRICT OF
      CALIFORNIA,
15
                                           Defendant.
16

17          Plaintiff Debbie Baize filed this action on July 14, 2021 against the United States
18   District Court, Southern District of California. (Compl., ECF No. 1.) 1 Plaintiff also
19   concurrently filed a Motion for Leave to Proceed In Forma Pauperis (“IFP Motion”) and a
20   Motion to Appoint Counsel. (ECF Nos. 2, 3.) The Court denied the IFP Motion, finding
21   that Plaintiff had the ability to pay the filing fee based on her income (her disability income
22   of $2,141.00 and her deceased spouse’s disability income of the same amount) and
23   expenses. (ECF No. 4.) Plaintiff then filed an untitled document stating that her income
24

25
            1
26             Here, Plaintiff here states vaguely that her case relates to her seven-year sentence in state prison
     for a wrongful conviction. The Court notes that Plaintiff has previously raised claims in several cases
27   stemming from her incarceration, which were dismissed with prejudice. See Debbie Baize v. Lloyd Burton
     Austin, Case No. 3:16-cv-01893-BAS-RBB (S.D. Cal. Aug. 3, 2016), Order Dismissing Action, ECF No.
28   4 (citing cases). In this latest decision, the Court also found Plaintiff’s action was frivolous. Id.

                                                          -1-
                                                                                                          21cv1262
     Case 3:21-cv-01262-BAS-KSC Document 7 Filed 07/26/21 PageID.23 Page 2 of 2



 1   from disability is not $2,141.00 but is instead $1,141.00, which the Court construes as an
 2   amended IFP application. (ECF No. 6.)
 3          Even considering this lower amount, Plaintiff’s disability income of $1,141.00,
 4   combined with her spouse’s disability income of $2,141.00 (which Plaintiff has not
 5   corrected), still yields an income that sufficiently exceeds Plaintiff’s expenses such that
 6   she can pay the filing fee in this action. This is true even where the Court assumes her
 7   spouse’s disability income also totals only $1,141.00—although Plaintiff does not make
 8   this clarification.
 9          Accordingly, because Plaintiff’s amended financial information does not indicate
10   that requiring Plaintiff to pay the required $400 fee would impair her ability to obtain the
11   necessities of life, Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339 (1948), the
12   Court still finds that Plaintiff has the means to prepay the required filing fee without
13   sacrifice to any other expenses. The Court therefore DENIES WITH PREJUDICE
14   Plaintiff’s amended IFP application. To proceed with this case, Plaintiff must pay the filing
15   fee in full on or before August 9, 2021.
16          IT IS SO ORDERED.
17

18   DATED: July 26, 2021
19
20

21

22

23

24

25

26

27

28

                                                 -2-
                                                                                          21cv1262
